EXHIBIT 10.12


April 1, 2016






Dear Juan,


We are pleased to offer you employment with Hamilton Lane (Hong Kong) Limited
(the “Company”). The complete terms and conditions of your employment are set
out in this letter and the attached Parts 1 to 4, which together are referred to
as the “Agreement”.


This letter supersedes any and all previous arrangements or agreements between
us in relation to your employment, all of which shall be deemed to have been
terminated by mutual consent. Any future variation to your terms and conditions
must be set out in writing.


If you agree with the conditions set out in this Agreement, please sign and
return a copy of this Agreement to us.


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same instrument. For the
purposes of this Agreement, a signed copy of a facsimile or a scanned version
shall be valid and enforceable as an original and binding on the parties hereto.


Yours sincerely
For and on behalf of
Hamilton Lane (Hong Kong) Limited






/s/Robert Cleveland 5/23/16
Robert Cleveland Date
I, Juan Delgado-Moreira, agree and accept
the terms and conditions outlined or referred in this Agreement






/s/Juan Delgado-Moreira 5/13/16
Juan Delgado-Moreira Date









--------------------------------------------------------------------------------





Part 1 Remuneration and Benefits
1.1    Initial Terms
1.1.1
You shall be employed in the position of Managing Director on the Fund
Investment team. You will report directly to Mario Giannini or such other person
as the Company may designate.

1.1.2
Your employment with the Company will commence on 1 June, 2016 and will continue
until terminated in accordance with Part 4 below.

1.1.3
As this Hamilton Lane (Hong Kong) contract is subsequent to your prior Hamilton
Lane UK Limited contract dated March 29, 2005, service tenure will be bridged.

1.1.4
Your place of work is the Company's premises located at Room 1001-2, 10th Floor,
St. George's Building, 2 Ice House Street, Central Hong Kong. However you may be
required to work at any other premises which the Company currently has or may
later acquire in Hong Kong. You may also be required to travel within Hong Kong
and abroad for the performance of your duties.

1.2    Salary
1.2.1
Your initial annual salary will be 2,500,000 HKD payable monthly in arrears in
equal instalments.

1.2.2
All salary increases, bonuses and promotions, if any, will be determined at the
discretion of the Company. These items may be reviewed periodically or as
necessary, and the frequency of such reviews will be subject to the Company's
prevailing guidelines in place from time to time.

1.2.3
All taxes regarding your remuneration are and shall remain your responsibility
and will be borne by you.

1.2.4
You agree that your wages are full compensation for your services and all
present and future uses of copyright works made by you in the course of your
employment and you will not make any claims against the Company or any
Associated Company with respect to those copyright works.

1.3    Working Hours, Rest Days, Holidays & Annual Leave
1.3.1
Your normal working hours will be from 9 AM to 6 PM, Monday to Friday, with a
break for lunch. However, the Company reserves the right to change your start
and finish times and the days upon which you work. Although you are entitled to
Saturdays and Sundays off, only Sunday shall be considered a rest day for the
purposes of the Employment Ordinance and other days off may be appointed as your
alternative statutory holidays or substituted rest days at the Company's
discretion.



1



--------------------------------------------------------------------------------




1.3.2
You may also be required to work additional hours by way of overtime either as
and when requested to do so by the Company or when the proper performance of
your work so requires. You will not be entitled to be paid extra remuneration
for any such additional hours worked in excess of your basic weekly hours.

1.3.3
You are entitled to recognised Hong Kong public holidays. In addition, you are
entitled to 28 days annual leave per year.

1.3.4
You must obtain the prior approval of your supervisor before booking annual
leave dates. Not more than two weeks may be taken at any one time, save at the
Company's discretion.

1.3.5
Annual leave taken in year one shall first be applied to the days provided in
excess of your statutory entitlement.

Annual leave taken in year two and all years thereafter shall first be applied
against your statutory entitlement (if any).
 
You may carry forward a maximum of five PTO days to the next calendar year. The
brought­forward leave days must be taken before 31 March in the year following
its accrual, and any outstanding brought-forward leave not taken by 31 March
will automatically be forfeited without compensation.


If you resign from the Company, you may not offset the notice by any annual
leave that has not been taken, unless the Company agrees. You will be paid in
lieu of accrued but unused statutory annual leave on cessation of employment for
any reason.


1.4    Sickness Entitlements
1.4.1
Sick pay will be paid in accordance with the Employment Ordinance. The Company
may, at its discretion, grant more generous sickness benefits from time to time.
There is no contractual right to the more generous benefits.

1.4.2
You must inform the Company as soon as possible if you are absent from work by
reason of sickness or injury. If you are absent for two working days or more,
you must provide a medical certificate or other evidence acceptable to the
Company.

1.4.3
The Company reserves the right to require you to undergo a medical examination
by a doctor or consultant nominated by the Company at any time, in which case
the Company will bear the cost of such medical examination. By signing below,
you consent to the disclosure to the Company of the results of the examination
by such doctor or consultant.

1.5    Expenses
You will be paid or reimbursed for any reasonable expenses properly incurred by
you while performing your duties on behalf of the Company, subject to you: (a)
producing receipts for


2



--------------------------------------------------------------------------------




such expenses when requested by the Company; and (b) complying with the
Company's rules and policies relating to expenses.
1.6    Other Benefits
You are entitled to Company benefits, subject to the terms of the relevant plans
from time to time in place as follows:
•
Provident fund scheme;

•
medical benefits;

•
life insurance; and

•
other benefits at the Company's discretion



Details of the Company's benefits program can be obtained from Human Resources.
The Company reserves the right to terminate or substitute other benefits for
these benefits and amend the scale of benefits. If any benefit provider
(including but not limited to any insurance company) refuses for any reason
(whether based on its own interpretation of the terms of the insurance policy or
otherwise) to provide any benefits to you, the Company shall not be liable to
provide any such benefits itself or any compensation in lieu thereof.
1.7    Bonus
Beginning in March 2017, you will be eligible to receive an annual bonus, the
amount of which will be determined as a function of your personal performance
and other factors that the Company deems relevant. The Company has full
discretion to determine whether you receive a bonus. Any bonus will only be paid
if you are employed by the Company on the payment date and not in a period of
notice period of notice on the payment date.
Part 2 Representations and Warranties
2.1    Third Party Information
You represent and warrant that you have been directed by the Company:
(a)    not to bring any documents from any previous employer;
(b)    not to download, e-mail, copy or otherwise send to yourself or anyone at
the Company (or any Associated Company) any documents of your previous employer;
(c)    not to disclose any confidential, proprietary or trade secret information
of your previous employer or its suppliers and customers; and,
(d)    not to use, disclose or act on such information in connection with
performing your duties for the Company.
As a condition of this offer, you agree to comply with (a)-(d) above. For this
clause, "documents" includes any record of information that is proprietary to
any previous employer,


3



--------------------------------------------------------------------------------




whether it is on a piece of paper or maintained electronically on any storage
device or otherwise.


2.2    Freedom to Take Up Work
You represent and warrant that you are not subject to any agreement,
arrangement, contract, understanding, court order or otherwise, which in any way
directly or indirectly restricts or prohibits you from fully performing the
duties of your employment in accordance with the terms and conditions of this
Agreement. You further represent and warrant that you have not foregone any
other opportunity, financial or otherwise, in connection with commencing your
employment with the Company and you are not entering into this Agreement in
reliance on any representation not set out in this Agreement or the documents
referred to therein, and understand that the terms of this offer are subject to
agreement.
Part 3 Termination and Post-employment Obligations


3.1    Termination with Notice
Subject to Part 3.2, either party may terminate your employment on not less than
12 weeks written notice or payment in lieu of any shortfall of written notice.


3.2    Summary Termination         
The Company reserves the right to terminate your employment without any notice
if it has reasonable grounds to believe you are guilty of gross misconduct,
persistent unpunctuality, neglect of duty, material breach of any of the terms
of your employment or on any other ground within section 9 of the Employment
Ordinance.


3.3    Obligations on Termination
3.3.1
During your notice period, you will remain an employee and therefore cannot act
against the interests of the Company. Your obligations of confidentiality, good
faith and fidelity remain in place at all times. Among other things, this means
that:



(a)    you must not be employed or otherwise be engaged in the conduct of any
activity for your own benefit, or for the benefit of any other company, firm,
organization, individual or entity, whether or not of a business nature (unless
agreed in advance with the Company in writing);
(b)    you must not compete or prepare to compete with the Company or assist a
competitor in any way, including by diverting or preparing to divert Company
customers or business to a competing business;
(c)    you must not undermine the business of the Company in any way; and


4



--------------------------------------------------------------------------------




(d)    you must comply with all lawful instructions of the Company (including
any instruction not to contact customers, prospective customers, employees or
business contacts of the Company or any Associated Company).
Breach of these obligations may be grounds for summary dismissal.
3.3.2
Prior to your final day of employment (or at any other time, if requested by the
Company), you agree to return all Company Property in good, intact condition.
You must not destroy or damage any Company Property (including, for the
avoidance of doubt, any electronic materials) prior to their return.

3.3.3
If requested by the Company, you must immediately resign from any directorship
or other position that you hold in the Company and/or its Associated Companies
unless the Company determines that you are required to perform duties to which
any such directorship or other position relates, in which case, you may retain
such directorships or other positions until those duties cease.

3.3.4
In the event that your employment is terminated (by you or the Company, with
notice or without), you will use your best endeavours to assist the Company with
a smooth and orderly transition.

You will also assist the Company with any investigation it may undertake,
whether in relation to work you may have performed or produced during your
employment with the Company or otherwise.
If you fail to comply with any obligations in this paragraph, you will indemnify
the Company in respect of any costs or expenses it may incur in connection with
your failure to comply.
3.3.5
For the avoidance of doubt, your obligations under clause 3.3.1 apply during any
Leave Period as well (see Part 3.4).

You must, if so required by the Company, confirm in writing that you have
complied with your obligations under this part 3.3.
3.4.    Suspension and Garden Leave
3.4.1
The Company reserves the right to exclude you from the premises of the Company
and require you not to attend work and/or not to undertake all or any of your
duties of employment at any time (the "Leave Period") provided always that the
Leave Period shall be of a reasonable duration. During the Leave Period, you
will be entitled to receive your usual pay and all contractual benefits in
accordance with the terms of this Agreement and subject to applicable law.

Any Leave Period that coincides with the notice period or any portion of the
notice period shall be referred to as the Garden Leave Period.


5



--------------------------------------------------------------------------------




3.4.2    During the Leave Period, you will not, subject to the direction of the
Company:
(a)    enter into or attend the premises of the Company and/or its Associated
Companies; or
(b)    contact, or have any communication with, any customer or supplier of the
Company and/or its Associated Companies in relation to the business of the
Company and/or its Associated Companies; or
(c)    contact or have any communication with any employee, officer, director,
agent or consultant of any member of the Company and/or its Associated Companies
in relation to the business of the Company and/or its Associated Companies; or
(d)    remain or become involved in any aspect of the business of the Company
and/or its Associated Companies.
3.4.3
To the extent permitted by law, any unused annual leave accrued at the
commencement of the Leave Period and any annual leave accrued during the Leave
Period will be deemed to be taken by you during the Leave Period to the fullest
extent possible under applicable law.

3.4.4
You must, if so required by the Company, confirm in writing that you have
complied with your obligations under this part 3.4.

Part 4 Miscellaneous Terms
4.1.    Miscellaneous Terms


4.1.1
The various provisions in this Agreement are severable and if any provision is
held to be invalid or unenforceable by any court, such invalidity and/or
unenforceability shall not affect the remaining provisions in this Agreement
which remain valid and enforceable.



4.1.2
This Agreement and the Confidentiality and Non Solicitation Agreement,
Compliance Manual, and Code of Ethics (copies of which have been or, prior to
commencement of your employment, will be provided to you) cancel and are in
substitution for all previous letters of engagement, agreements and arrangements
(whether oral or in writing) relating to the subject matters contained within
between the Company and you, all of which shall be deemed to have been
terminated by mutual consent.

This Agreement, the Confidentiality and Non Solicitation Agreement, Compliance
Manual, and Code of Ethics and any other policies of the Company expressly
stated to be contractual form the entire agreement between you and the Company
of the terms upon which you are employed.
As the Company is in the process of implementing local policies, certain of the
policies in the global policies provided on your first day shall apply to you.
The policies contained do


6



--------------------------------------------------------------------------------




not form part of your terms and conditions of employment with the Company. The
Company reserves the right to amend, modify, change, suspend or cancel all or
any part of the policies, practices, services, benefits or other portions of the
policies at any time, or from time to time, with or without notice as global
policy changes and local policies are introduced.
4.1.3
Paragraph headings are included for reference only.



4.1.4
This Agreement shall be governed by and construed in accordance with the laws of
the Hong Kong and the parties submit to the non-exclusive jurisdiction of the
Hong Kong Courts and Labour Tribunal.

Unless expressly stated otherwise, all references to Ordinances are references
to Hong Kong Ordinances.




7



--------------------------------------------------------------------------------





Permanent Relocation Agreement


April 1, 2016






Dear Juan,


This letter of understanding will confirm our mutual agreement of the terms and
conditions of your permanent relocation to Hong Kong as a Managing Director of
Hamilton Lane (Hong Kong) Limited (the "Company"). The term of your
international assignment will be permanent with any abbreviations to be agreed
jointly by you and the Company. The effective date of your permanent relocation
will be June 1, 2016.


As discussed, the Company is offering the following benefits over and beyond the
specifics listed in the Employment Agreement between you and the Company. The
Company will provide to you the relocation benefits described below for the
periods indicated:


Item
June 1, 2016 -
May 31, 2017
June 1, 2017-
and on
Housing:
Annual housing costs to be paid in equal installments directly to your current
landlord throughout the year.


You are expected to return to the company any deposits made on your behalf at
the conclusion of your lease or any time before, if so indicated.


Arrangements will be made to transition rent payment from Hamilton Lane to you
on June 1, 2017.


If you decide to move into a new flat during the first year of your
localization, assuming there will be cost savings to HL, we will consider
covering some of the moving costs such as, lease termination, dilapidations,
home finding commissions, temporary living (if necessary due to gap in leases)
for up to 30 days, local goods move.
Continue support at expat level
0
Tuition
Continue support at expat level
0
Pension Contribution
Continue support
at expat level
0
Home Leave
0
0
Aetna International Medical
Continue support at expat level
0








